
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 721
        [EPA-HQ-OPPT-2015-0810; FRL-9955-71]
        Significant New Use Rule on Certain Chemical Substances; Reopening of Comment Period
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          
          ACTION:
          Proposed rule; reopening of comment period.
        
        
          SUMMARY:
          EPA issued a proposed rule in the Federal Register of October 27, 2016 proposing significant new use rules (SNURs) under the Toxic Substances Control Act (TSCA) for three chemical substances which were the subject of premanufacture notices (PMNs). This document reopens the comment period for 60 days. A commenter requested additional time to submit written comments for the proposed rule. EPA believes that the request is reasonable and is therefore reopening the comment period in order to give all interested persons the opportunity to comment fully
        
        
          DATES:
          Comments on the proposed rule published in the Federal Register of October 27, 2016 (81 FR 74755), identified by docket identification (ID) number EPA-HQ-OPPT-2015-0810, must be received on or before March 6, 2017.
        
        
          ADDRESSES:
          Submit your comments, identified by docket identification (ID) number EPA-HQ-OPPT-2015-0810, by one of the following methods:
          • Federal eRulemaking Portal:
            http://www.regulations.gov. Follow the online instructions for submitting comments. Do not submit electronically any information you consider to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute.
          • Mail: Document Control Office (7407M), Office of Pollution Prevention and Toxics (OPPT), Environmental Protection Agency, 1200 Pennsylvania Ave. NW., Washington, DC 20460-0001.
          • Hand Delivery: To make special arrangements for hand delivery or delivery of boxed information, please follow the instructions at http://www.epa.gov/dockets/contacts.html.
          

          Additional instructions on commenting or visiting the docket, along with more information about dockets generally, is available at http://www.epa.gov/dockets.
          
        
        
          FOR FURTHER INFORMATION CONTACT:
           
          
            For technical information contact: Kenneth Moss, Chemical Control Division (7405M), Office of Pollution Prevention and Toxics, Environmental Protection Agency, 1200 Pennsylvania Ave. NW., Washington, DC 20460-0001; telephone number: (202) 564-9232; email address: moss.kenneth@epa.gov.
          
          
            For general information contact: The TSCA-Hotline, ABVI-Goodwill, 422 South Clinton Ave., Rochester, NY 14620; telephone number: (202) 554-1404; email address: TSCA-Hotline@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        This document reopens the public comment period established in the Federal Register document of October 27, 2016. In that document, EPA proposed SNURs under the TSCA for three chemical substances which were the subject of PMNs. EPA is hereby reopening the comment period for 60 days.

        To submit comments, or access the docket, please follow the detailed instructions provided under ADDRESSES. If you have questions, consult the technical person listed under FOR FURTHER INFORMATION CONTACT.
        
          Authority:
           15 U.S.C. 2604, 2607, and 2625(c).
        
        
          Dated: December 5, 2016.
          Maria J. Doa,
          Director, Chemical Control Division, Office of Pollution Prevention and Toxics.
        
      
      [FR Doc. 2016-29755 Filed 12-30-16; 8:45 am]
       BILLING CODE 6560-50-P
    
  